 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   VALIRIE R. VAUGHN,             ) Case No. EDCV 19-0103-R (JPR)
                                    )
12                   Plaintiff,     )
                                    ) ORDER DISMISSING ACTION FOR
13              v.                  ) FAILURE TO PROSECUTE
                                    )
14   COMM’R OF SOC. SEC.,           )
                                    )
15                   Defendant.     )
                                    )
16                                  )

17       On January 17, 2019, Plaintiff filed pro se a Complaint
18 challenging the denial of Social Security benefits. On January
19 24, the Magistrate Judge issued a case-management order,
20 requiring Plaintiff to file a motion for judgment on the
21 pleadings within 35 days of service of Defendant’s Answer to the
22 Complaint. Defendant filed and served his Answer on May 9.
23 Thus, Plaintiff’s motion for judgment on the pleadings was due no
24 later than June 13. After she did not timely file her motion,
25 the Magistrate Judge on June 28 ordered her to show cause in
26 writing within 14 days why the case should not be dismissed for
27
28

                                       1
 1 lack of prosecution.1   The Court also advised Plaintiff that
 2 legal help was available at one of the pro se clinics in the
 3 district and provided the address and phone number for the one
 4 closest to Plaintiff.   On July 9, she requested an extension of
 5 time to file the motion for judgment on the pleadings; the
 6 Magistrate Judge granted her request on July 11.
 7      On July 24, a “good friend” of Plaintiff’s filed a document
 8 titled “Summary of the Case,” in which she claimed that Plaintiff
 9 is mostly confined to bed.   On August 22, after Plaintiff’s
10 extended deadline for filing her motion for judgment on the
11 pleadings had expired, Defendant requested that the Court order
12 her to show cause why her lawsuit should not be dismissed for
13 failure to prosecute.   Plaintiff opposed the request on August
14 27, asking the Court to treat the “Summary of the Case” as her
15 motion for judgment on the pleadings.   On August 28, the
16 Magistrate Judge again ordered Plaintiff to show cause why the
17 case should not be dismissed for failure to prosecute, advising
18 her that the Court had no authority to accept or consider the
19 “Summary of the Case” because it was filed by a third party and
20 was not signed by Plaintiff.   The Magistrate Judge again advised
21 Plaintiff to seek assistance at her local pro se clinic and
22 further told her that if she could not prosecute her lawsuit
23 herself she had to retain an attorney, noting that disability-
24 appeal attorneys typically prosecute Social Security cases on a
25 contingency basis.   To date, Plaintiff has neither filed a motion
26
        1
27 such anThis was not the first time the Magistrate Judge had issued
            order, having previously ordered Plaintiff to show cause
28 after she did not timely file her proof of service of the Complaint
   on Defendant.

                                    2
 1 for judgment on the pleadings nor timely responded to the most
 2 recent order to show cause.
 3      Courts may dismiss lawsuits that are not diligently
 4 prosecuted.    Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962);
 5 Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per curiam).
 6 In determining whether to dismiss a pro se plaintiff’s lawsuit
 7 for failure to prosecute, a court must consider “(1) the public’s
 8 interest in expeditious resolution of litigation; (2) the court’s
 9 need to manage its docket; (3) the risk of prejudice to the
10 defendants; (4) the public policy favoring disposition of cases
11 on their merits[;] and (5) the availability of less drastic
12 sanctions.”    Carey, 856 F.2d at 1440.   Unreasonable delay creates
13 a rebuttable presumption of prejudice to the defendant that can
14 be overcome only with an affirmative showing of just cause by the
15 plaintiff.    See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir.
16 1994).
17      Here, the first, second, third, and fifth Carey factors
18 weigh in favor of dismissal.    Plaintiff has ceased communicating
19 with the Court, and thus she has not rebutted the presumption of
20 prejudice to Defendant caused by her unreasonable delay in
21 prosecuting this lawsuit.    There also does not appear to be any
22 less drastic sanction the Court can take, as despite numerous
23 opportunities to do so, Plaintiff still has not filed a motion
24 for judgment on the pleadings, and thus no issues are before the
25 Court for it to resolve.    Further, Plaintiff has been repeatedly
26 and expressly warned that if she did not respond to the
27 Magistrate Judge’s orders to show cause, her action would likely
28 be dismissed.    Yet she has not responded at all to the latest

                                     3
 1 such order.    Although the fourth factor weighs against dismissal
 2 — as it always does — the other factors together outweigh the
 3 public’s interest in disposing of the case on its merits.      See
 4 Long v. Astrue, 416 F. App’x 633, 634 (9th Cir. 2011) (upholding
 5 dismissal of Social Security action for failure to prosecute when
 6 plaintiff had not served summons and did not show cause for
 7 failure to do so).
 8        Plaintiff has failed to prosecute this action without
 9 demonstrating good cause, and it is therefore DISMISSED.
10
11
12 DATED: September 25, 2019
                                          R. GARY KLAUSNER
13                                       U.S. DISTRICT JUDGE
14
     Presented by:
15
     _____________________
16 Jean Rosenbluth
     U.S. Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                     4
